Title: To Alexander Hamilton from Timothy Pickering, 9 March 1792
From: Pickering, Timothy
To: Hamilton, Alexander



Sir,
Genl Post Office March 9. 1792.

After much enquiry, I have found a house which would accommodate my numerous family, and at the same time give me office-room. The greatly extended business of the department, I think may be accomplished with the same help which has been used since the time of Mr. Osgoods appointment, to wit, an assistant and clerk. For these, with their necessary writing desks, table, boxes, cases & shelves, for a considerable bulk of books & papers, would sufficiently occupy one room; and another room would be convenient for myself. A servant also will be wanted to keep the rooms in order, make fires, and perform other services. These services, however, not being constant, I could employ a domestic servant, but one selected with a reference to such public service. If for the two rooms for the Genl Post Office, a cellar for wood, and the necessary attendance of my domestic servant, I might make a charge of about 300 dollars, I would then engage the house referred to; but previous to such engagement I wish to obtain your opinion of the propriety of the charge.
I am &c
T. P.
The Secretary of the Treasury.
